Citation Nr: 0125408	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-15 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for frostbite of the feet 
and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1. The VA has assisted the veteran in obtaining evidence 
necessary to substantiate his claim and all relevant evidence 
necessary for an equitable resolution of the claim has been 
obtained by the RO.

2. The evidence does not show that the veteran suffered a 
cold injury or frostbite of his feet and/or hands during 
active service.


CONCLUSION OF LAW

Frostbite of the feet and/or hands was not incurred in nor 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§  3.303, 
3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for frostbite of his feet and hands.  
Specifically, the veteran claims that he currently suffers 
from frostbite residuals, including a history of recurrent 
venous stasis and peripheral neuropathy, and that his 
frostbite injuries originally occurred during active service.  

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45, 630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The Board finds that even though this 
law was enacted during the pendency of this appeal and 
therefore was not considered by the RO, there is no prejudice 
to the veteran in proceeding with this appeal, as the 
requirements under the new laws and regulations have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of the reasons and 
bases as to why there is no prejudice to the veteran).  

The Board finds that the RO provided notice to the veteran as 
to the evidence needed to substantiate his claim, and that 
the RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  In this 
regard, the Board observes that the claims file contains the 
veteran's service medical records, private provider records 
and VA treatment records.  The Board is unaware of any other 
relevant medical records pertaining to the veteran that are 
not included in his file.  In addition, the Board notes that 
the veteran was afforded several VA examinations in 
connection with his claim.  The Board therefore concludes 
that the duty to assist was satisfied in this case.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement of a service connection claim.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
question requires medical expertise, medical evidence is 
required.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 
(1998); McManaway v. West, 13 Vet. App. 60 (1999); and Voerth 
v. West, 13 Vet. App. 117 (1999).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based upon a review of the evidence of record as discussed 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
cold injury residuals concerning frostbite of his feet and 
hands, manifesting as recurrent venous stasis and peripheral 
neuropathy.  As such, the benefit of the doubt rule will not 
be applied in this case.  See Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); and 38 C.F.R. § 3.102. 

Medical Evidence

The medical evidence for consideration in this matter 
includes the veteran's service medical records, his private 
provider medical records and VA medical records.

Service Medical Records

The veteran's service medical records contain no mention of 
complaints, diagnosis or treatment of frostbite of his feet 
and/or hands during active service.  The veteran's December 
1944 entrance examination record indicates a diagnosis of pes 
planus third degree bilateral without deformity, rigidity or 
weakness.  The veteran's neurological examination finding was 
listed as "normal," as were examination findings for his 
skin and cardiovascular system.  On his report, under "other 
defects, diseases and/or remarks," the examining physician 
listed "none."

The veteran's in-service hospitalization records provide 
detail concerning his medical condition during service, but 
contain no mention of complaints, diagnosis or treatment for 
frostbite of his hands and/or feet.  The veteran's hospital 
admission records show that he was first hospitalized at Fort 
Warren in Cheyenne, Wyoming, in late March 1945, 
approximately two months after entering the service.  The 
records document that he was diagnosed with: (1) tonsillitis, 
chronic, hypertrophic, bilateral, cause and organism 
undetermined, nonsuppurative; and (2) pansinusitis, acute, 
frontal, ethmoidal and maxillary, suppurative, bilateral, 
moderately severe, cause undetermined.  The records state 
that in May 1945, the veteran underwent an adenoidectomy and 
tonsillectomy.  Later in May 1945, a hospital consultation 
report noted that the veteran complained of ongoing stomach 
trouble, not apparently related to the illness requiring his 
hospitalization.  The veteran was subsequently discharged in 
June 1945.  The records document that the veteran returned 
for a second hospital admission in July 1945.  During this 
stay, the veteran was diagnosed with "pansinusitis, frontal, 
ethmoidal and maxillary, acute, moderately severe, cause 
undetermined."  The records note that the veteran was 
discharged nine days later.

Other than dental examination records, the service medical 
records are devoid of information indicating any other 
treatment of the veteran during his active service.

The veteran's August 1946 separation examination noted the 
tonsillectomy performed upon the veteran in 1945.  
Examination findings for the veteran's skin, cardiovascular 
system and neurological system were listed as "normal," and 
nondisabling second degree bilateral pes planus was noted.

Private Provider Treatment Records  

The veteran states that he had several private treatment 
providers after his active service.  The private medical 
records in the veteran's claims file include an August 1973 
letter from John J. Panepinto, M.D.  The letter expresses 
that the veteran had been under the doctor's care for 
treatment for Meniere's Syndrome and cerebrasthenia since 
January 1973, and that he had been unable to work since that 
time.  The veteran's file also contains a similar letter from 
Walter Bunecky, M.D., dated in October 1976, confirming the 
veteran's treatment for these conditions and stating that he 
was responding poorly to treatment.



VA Treatment Records

The veteran's claims file shows that he has been seen for 
examinations and treatment at VA facilities since the early 
1970's.

A VA examination report for November 1973 does not mention 
frostbite residuals.  The examiner indicated that the 
veteran's gait was normal, that his skin was negative for 
lesions, burns or similar conditions, and that he had no 
varicose veins.  The examiner commented that no abnormalities 
were noted of the fingers or hands, and that the ankles and 
feet were within normal limits and had full range of movement 
without impairment of strength or function.  

A November 1974 VA examination report also contains no 
mention of frostbite residuals.  The report states that the 
veteran's gait was normal, that his skin showed no rash, that 
he had no varicose veins and that his peripheral blood 
vessels appeared normal.  With regard to the veteran's 
musculoskeletal system, the examiner noted no problems except 
the veteran's "alleged" pes planus.

A report of a VA special physical examination conducted in 
February 1977 regarding his claims for cerebrasthenia and 
Meniere's Syndrome noted the veteran's past history of 
hypertension, but not heart disease.  The report indicated 
that the examiner found no significant abnormalities 
concerning the veteran's skin, including appendages.  The 
examiner also observed that the veteran was able to ambulate 
from the waiting room to the examining room without 
difficulty.  

VA Medical Center (VAMC) records indicate that, in recent 
years, the veteran has undergone treatment at the Marion, 
Illinois VA treatment facility in relation to his current 
heart problems, as well as treatment at the podiatry clinic 
for problems involving his feet and legs.  Records in the 
claims file show a treatment period from January 1996 to 
December 1999, with indications that the veteran's treatment 
is ongoing.  VAMC medical records document a history of 
advanced cardiovascular disease and complications involving 
vascular compromise of his lower extremities; they also note 
a history of coronary artery disease.
The veteran's 1996 VAMC treatment records document findings 
of swollen legs, ankles and feet, as well as the veteran's 
complaints of pain in these areas.  The records indicate that 
he was referred to the podiatry clinic in January 1997 for 
complaints of burning and aching feet and ankles, as well as 
ingrown toenails.  The veteran gave a history of these 
conditions existing for several months prior to this 
examination.  The podiatry physician noted on clinical 
examination that the veteran had stasis discoloration and 
positive varicosities on both legs.  His diagnosis was pes 
planus bilaterally, mild neuropathy and stasis dermatitis. 

The veteran underwent several VA Compensation and Pension 
(C&P) examinations in July 1997.  These examinations were all 
performed by the same examiner, who specifically stated that 
he had not had an opportunity to review the veteran's claims 
file.  The C&P examination report for arteries and veins 
stated that the veteran denied a history of cold sensitivity 
and attacks of skin blanching or flushing, and that there was 
no history of erythromelalgia.  The examiner did document 
trace edema to the feet bilaterally and color change in the 
feet and legs, as well as foot tenderness.  The examiner 
indicated that the veteran was in overall poor health because 
of his history of heart disease.  The examiner diagnosed 
stasis changes to the lower legs and feet.

The July 1997 C&P examination report for the veteran's feet 
documented a history of foot pain, stiffness and swelling 
bilaterally, which was classified as a chronic condition not 
prone to flare-ups.  The examiner noted the veteran's flat 
feet and swelling, and his report notes the veteran's 
statement that the swelling had been present even prior to 
his heart disease.  The examiner concluded his report with 
the following opinion: ". . . it would be impossible to 
distinguish exactly to what extent veteran's complaints are 
related to degenerative joint disease and flat feet verses 
symptoms caused by frostbite to feet, but it would appear to 
this examiner symptoms would be at least 50% if not more 
caused by frostbite, noting again, there is no current 
documentation to support veteran's claim that this was a 
service-connected event. . . ."  

The July 1997 C&P examination report for the veteran's 
peripheral nerves noted the veteran's related history of cold 
exposure during his service in the winter of 1945.  The 
report reflected that the veteran gave a history of suffering 
frostbite of the feet and hands bilaterally during basic 
training in service.  The veteran also added that he was 
hospitalized for three and a half months for frostbite, along 
with having his tonsils removed and for other ailments.  The 
veteran gave complaints of flat feet, constant pain to his 
feet and ankles described as a "toothache" and his feeling 
"like the ache is coming from the bone."  The veteran also 
reported "almost constant" numbness and tingling in his 
hands and that he has trouble getting a hold of anything 
small with his hands.  Following the clinical examination, 
the examiner reported a diagnosis as follows: "Although 
there are no medical records to support history of frostbite 
present at this examination, given the patient's history, 
physical complaints, and physical examination, [he] does have 
presentation consistent with residuals of frostbite of both 
feet and hands."

The July 1997 C&P examination report for skin diseases 
included the veteran's history of changes in the color of his 
skin of his lower legs bilaterally since the development of 
his heart disease.  The clinical examination noted some 
darkening of the skin of the lower legs, as well as in the 
ankles and dorsal aspects of the feet.  The clinical 
examination stated that there was no ulceration, exfoliation 
or crusting, nor associated systemic or nervous 
manifestations.  The examiner diagnosed: (1) stasis changes 
on the legs bilaterally for a veteran with a known history of 
heart disease; (2) reduced left ventricular function; and (3) 
a history of mural thrombus on Coumadin therapy.

August 1997 VAMC podiatry follow-up consultation notes show 
that the veteran reported a history of frostbite to the VA 
physician.  After his clinical examination, the podiatry 
physician diagnosed neuropathy of the lower extremities and a 
history of frostbite with resulting peripheral vascular 
disease.  This diagnosis has remained as a notation in 
follow-up VA treatment records.

Other Evidence

March 1999 Hearing

The veteran requested and received an in-person hearing, 
conducted at the RO in St. Louis, Missouri, in March 1999.  
He was represented there by the Disabled American Veterans 
(DAV), who later submitted a brief on the veteran's behalf in 
October 2001.  The veteran requested a second, Travel Board 
Hearing, which was scheduled by the RO to occur in September 
2001.  Although the Board gave proper notice of the hearing 
particulars to the veteran, he failed to attend this hearing.  
As such, the Board deems that the veteran withdrew his 
request for said hearing.  See 38 C.F.R. § 20.702(d).

During the March 1999 hearing, the veteran testified as to 
his cold exposure and injury during active service at Fort 
Francis E. Warren, a training facility located in Cheyenne, 
Wyoming.  Specifically, he stated that he suffered from cold 
weather exposure during rifle practice at high altitudes in 
the mountains of Wyoming during his training, testifying that 
the temperature in the mountains would often drop to 30 
degrees below while he was there.  He stated that his unit 
was "in and out [of the mountains] for a week, days, you 
know, shooting."

The veteran noted that after one outing, his boots had to be 
cut off because of his feet swelling, and that the service 
fitted him with special shoes thereafter.  He agreed that he 
was fitted with boots because of the cumulative effects of 
cold weather exposure on his feet, but stated that "they 
never did tell me it was frostbite."  The veteran agreed 
that his boots were a "basic combat style leather boot."  
During the hearing, the veteran demonstrated concern as to 
why there was no documentation of his fitting for these 
special shoes in his service medical records.  He added that 
he suffered no exposure to extreme cold at any time after his 
active service.

The veteran also addressed his hospitalization during service 
for tonsillitis and said that he could not complain about his 
feet because he was unable to speak given the condition of 
his throat, testifying that "it was too bad . . . to talk 
about my feet."

The veteran testified that post-service private physicians 
told him that his feet and hands had been frozen during 
service, but that these physicians are now deceased, 
including Dr. Panepinto, whom the veteran said treated him 
for his feet.  He was uncertain as to whether he sought this 
private treatment for his feet and hands within one year 
after service, but advised that he knew that he did not seek 
VA treatment at that time.  The veteran also testified that 
several VAMC staff members told him that his current 
condition stems from his active service frostbite exposure.  

The veteran asserted that his feet are currently very 
sensitive to cold, that when exposed, they "feel like they 
are on fire," with a burning sensation and pain, especially 
in his toes, like a "charley horse" feeling in his feet.  
He also testified that he repeatedly suffers from ingrown 
toenails.  At the hearing, the veteran's feet were observed; 
his DAV representative stated for the record that the 
veteran's feet were discolored brown in spots and had several 
obvious blood vessels.  The veteran testified that he 
currently wears special shoes prescribed by one of the 
Marion, Illinois VA foot doctors, which he has worn since 
1996.  

The veteran also testified as to the condition of his hands.  
He said that when his hands are exposed to cold, his right 
index finger blanches white and goes numb.  When asked about 
the condition of his hands during active service, the veteran 
responded, "As I said before, maybe it was bothering me, but 
I couldn't have complained if I wanted to."  He also 
commented that his hands were white and painful during 
service, but that he has never lost a fingernail (or 
toenail).

Finally, the veteran acknowledged that he currently has 
serious heart problems, for which he is receiving treatment.  
He stated that he believed that he suffered his first heart 
attack in 1978.

Analysis

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from disorders 
encompassing recurrent venous stasis and peripheral 
neuropathy.  The Board finds, however, that these disorders 
were not shown in service, nor have they been diagnosed and 
causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
the veteran's cold exposure and medical treatment for the 
same during service.  The veteran related a history of 
frostbite exposure to those physicians who have diagnosed him 
with frostbite residuals, but unfortunately, the veteran has 
not submitted any evidence for the record that corroborates 
his testimony of cold exposure and/or frostbite injury during 
his 1945 service training.  

The veteran's service medical records show no history, 
diagnosis or treatment of frostbite residuals or similar 
complaints relative to the veteran's feet and hands.  The 
service medical records do show extended hospital stays for 
treatment of the veteran's tonsillitis and pansinusitis, and 
even document the veteran's complaints relative to stomach 
trouble, but make no mention of any complaints, treatment or 
diagnosis of any problem concerning the veteran's hands 
and/or feet.  In addition, the Board has no reason to believe 
that any additional service medical records are missing from 
the veteran's file, as he served state-side for a discrete, 
relatively short period of time, there is no indication that 
his file was damaged by the 1973 fire at the National 
Personnel Records Center and his separation examination 
record is included in the claims file as part of his service 
medical records folder.

The veteran's private treatment records also do not mention 
any history or diagnosis of frostbite injury, despite the 
veteran's assertion that his doctors treated him for this 
condition.  Instead, records from two of his physicians focus 
upon the veteran's treatment for two other medical 
conditions.  A layperson's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (a veteran's statement that his 
physician told him that he 'most probably' had diabetes at 
the time of his discharge from service was not sufficient 
medical evidence to establish a well-grounded claim for 
service connection for diabetes.)

The VA treatment records do include diagnoses of peripheral 
neuropathy and recurrent venous stasis related to previous 
frostbite injury, but those VA physicians based their 
opinions solely on the veteran's uncorroborated history of 
cold exposure during service.  They did not review any 
documented medical evidence of frostbite injury in 
conjunction with this history prior to rendering a diagnosis.  
In fact, it appears that there simply is no pertinent 
documentation of this nature to review.  The Board is not 
required, in a claim for service connection, to accept a 
doctor's opinions that are based solely on the veteran's 
recitation of his own medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).      

The veteran provided hearing testimony advocating that he 
incurred frostbite injuries during service that led to his 
current condition, but the records at hand simply do not 
support this claim.  The veteran's statements that he 
currently has frostbite residuals as a result of his active 
service, on their own, are insufficient to establish a 
medical nexus between current frostbite residuals and his 
period of active service, or between a diagnosis of current 
frostbite residuals and an opinion as to their etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a layperson is not competent to offer a medical 
opinion).  

The Board finds the veteran's actual service medical records 
more probative than his own statements as to the incurrence 
of cold injury during service.  Simply put, there is no 
evidence beyond the veteran's own statements that he suffered 
a cold injury or frostbite of his hands and feet during 
service, and records which would be expected to corroborate 
his account, his service medical records, do not do so.  
Consequently, the Board discounts the value of any treatment 
provider diagnoses of frostbite residuals linked to service 
when the provider based the diagnoses only upon the word of 
the veteran as to the incurrence of cold injury during 
service.  As such, the record contains no reliable diagnosis 
of frostbite residuals.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for cold injury residuals claimed as 
frostbite of his feet and hands and manifesting as recurrent 
venous stasis and peripheral neuropathy.  Accordingly, 
service connection for frostbite of the hands and feet is not 
warranted.


ORDER

Service connection for frostbite of the feet and hands is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

